t c no united_states tax_court thomas corson and judith corson petitioners v commissioner of internal revenue respondent docket no filed date ps t and j filed a joint federal_income_tax return for the taxable_year and r issued a notice_of_deficiency for taxes additions to tax and interest related thereto ps filed a joint petition for redetermination with this court and j later amended the petition to assert a claim for innocent spouse relief subsegquently j and r entered into a stipulation in which j conceded liability for the deficiencies determined by r but preserved her right to pursue innocent spouse relief t and r then signed a similar stipulation settling all issues pertaining to t’s tax_liabilities for the year at a later date j and r also executed a stipulated settlement granting j complete relief from joint_and_several_liability pursuant to sec_6015 i r c when t thereafter refused to sign a stipulated decision based on these agreements r filed a motion for entry of decision t contends that provisions of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 confer -- - upon him as the nonelecting spouse a right to litigate in challenge of a decision by r to grant relief under sec_6015 i r c to the electing spouse held t the nonelecting spouse should be afforded an opportunity to litigate the decision by r to grant relief from joint_and_several_liability to jd the electing spouse held further respondent’s motion for entry of decision will be denied stephen benda for petitioner thomas corson arthur a oshiro for petitioner judith corson robert h schorman jr for respondent opinion nims judge this matter is before the court on respondent’s motion for entry of decision broadly stated the issue to be resolved is whether objection by petitioner thomas corson to respondent’s settlement with petitioner judith corson granting her relief under sec_6015 from joint_and_several_liability provides sufficient basis for the court to deny respondent’s motion for entry of decision as more narrowly framed by the contentions of the parties the question raised is whether provisions of the internal_revenue_service restructuring and reform act of restructuring act publaw_105_206 112_stat_685 confer upon the spouse not seeking relief from joint_and_several_liability rights that make such a denial appropriate unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure background thomas and judith corson filed a joint federal_income_tax return for their taxable_year for convenience thomas corson and judith corson will hereinafter be referred to collectively as petitioners and individually as thomas and judith respectively petitioners subsequently separated in and divorced in a joint notice_of_deficiency was issued by respondent to petitioners on date determining a tax_deficiency of dollar_figure and additions to tax pursuant to sec_6653 and respondent further determined that the deficiency constituted a substantial_underpayment attributable to tax_motivated_transactions thus rendering applicable the provisions for increased interest under sec_6621 the dollar_figure deficiency resulted largely from disallowance of losses relating to petitioners’ investments in one of a group of tax_shelter limited_partnerships in july of q4e- petitioners filed with this court a joint petition contesting the notice_of_deficiency both at that time resided in the state of california a test case involving the group of tax_shelter partnerships was thereafter litigated and investment losses were held to be nondeductible see 99_tc_132 affd sub nom 28_f3d_1024 10th cir following this decision and based on its results settlement negotiations were initiated with parties in related suits on date judith now represented by separate counsel filed a motion to amend the petition to assert her entitlement to innocent spouse relief under former sec_6013 the motion was served on attorneys for respondent and for thomas and neither raised an objection the court granted judith’s motion and filed the amendment on date then in november of judith and respondent entered into a stipulation resolving all issues with respect to judith except that of innocent spouse relief the settlement stated that without considering the innocent spouse provisions of sec_6013 an income_tax deficiency of dollar_figure was due from judith for the taxable_year with increased interest under sec_6621 formerly sec_6621 but she was not liable for additions to tax under sec_6653 or in early respondent’s appeals_office began consideration of judith’s claim for innocent spouse relief a letter to judith dated date communicated in part the following this letter is to inform you that all the facts and circumstances that serve as the basis for your claim for sec_6013 innocent spouse relief were carefully considered in addition this office served notice of the claim on thomas corson and requested that he furnish any information relevant to a determination as to whether or not such relief would be appropriate in response mr corson has furnished information that must be given due consideration in this matter the appeals officer then concluded it would be my recommendation that the requirements of the law are not met and that innocent spouse relief could not be approved on date the restructuring act was enacted the statute among other things revised and expanded the relief available to spouses filing joint returns and judith’s attorney informed the appeals officer that judith elected to have the newly promulgated sec_6015 applied for purposes of resolving her still-pending claim for relief then in november of thomas and respondent entered into a stipulation settling all issues with respect to thomas like the earlier settlement with judith this stipulation reflected that an income_tax deficiency of dollar_figure was due from -- - thomas for the taxable_year with increased interest under sec_6621 but that he was not liable for additions to tax under sec_6653 or also in late respondent’s appeals_office denied judith’s request for complete relief from joint_and_several_liability and the case was released to the jurisdiction of the internal_revenue_service district_counsel the matter was thereafter calendared for trial beginning on date in los angeles california prior to the scheduled court appearance judith and respondent entered into a stipulation of settlement agreeing that judith qualified for relief under sec_6015 and was not liable for any deficiencies additions to tax or interest in connection with the taxable_year when thomas subsequently refused to sign a stipulated decision based on this agreement with judith and his own previous settlement respondent on date filed the motion for entry of decision that is the subject of the instant controversy discussion i statutory provisions and case law as a general_rule sec_6013 provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several an exception to such joint_and_several_liability - exists however for spouses able to satisfy the statutory requirements for what has traditionally been termed innocent spouse relief a prior innocent spouse law prior to the enactment of the restructuring act sec_6013 governed the granting or denial of claims for innocent spouse relief sec_6013 read in part as follows sec_6013 spouse relieved of liability in certain cases -- in general ---under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement the section then went on to impose an additional requirement that the understatement exceed a specified percentage of the innocent - spouse’s income in order for relief to be available see sec_6013 e sec_6013 did not however set forth any particular procedures to be followed in seeking relief or any explicit guidelines regarding the availability of judicial review taxpayers desiring to claim entitlement to the relief afforded by sec_6013 typically did so by asserting innocent spouse status either in their initial petition to this court for redetermination of a deficiency or in an amendment to such a petition see garvey v commissioner tcmemo_1993_ himmelwright v commissioner tcmemo_1988_114 the issue would then be settled prior to trial or would remain a contested question for judicial resolution see garvey v commissioner supra himmelwright v commissioner supra if the tax_liability had been paid before the mailing of a deficiency_notice and sec_6013 was invoked as the basis for a refund this court would have no jurisdiction over the issue and the matter would generally be decided in u s district_court cf sec_6213 b against this statutory and procedural background the guestion of whether one spouse had a right to challenge by litigation the commissioner’s decision to grant relief to the other spouse was answered in the negative see 37_f3d_1393 9th cir garvey v commissioner supra himmelwright v commissioner supra for example in garvey v commissioner supra this court was faced with a controversy having a procedural posture nearly identical to that of the instant case the court declined however to interfere with the parties’ settlement negotiations and granted the commissioner’s motion for entry of decision see id in deciding garvey v commissioner supra the court also relied on the earlier opinion issued in himmelwright v commissioner supra in that case mr himmelwright likewise objected to the commissioner’s motion for entry of decision following his own settlement with the commissioner and a settlement between the commissioner and ms himmelwright granting her relief under sec_6013 see id mr himmelwright argued that he settled believing his wife would share the tax burden but the court observing that his agreement was not contingent upon resolution of ms himmelwright’s claim saw no reason to reject the commissioner’s concession see id a similar viewpoint was taken by the court_of_appeals for the ninth circuit to which appeal in the instant case would normally lie see estate of ravetti v united_states supra pincite6 in estate of ravetti v united_states supra pincite the court_of_appeals noted the basic proposition that a taxpayer generally has no standing to challenge the tax_liability -- - determination of another taxpayer and hence concluded that a taxpayer therefore lacks standing to challenge the ‘innocent spouse’ relief granted to his or her spouse consequently under prior_law it is clear that thomas’s objection here would not furnish grounds for denying respondent’s motion we thus turn to whether changes wrought by the restructuring act demand a different result b present innocent spouse law the restructuring act revised and expanded the relief available to joint filers by striking subsection e from sec_6013 and by promulgating in its place a new sec_6015 see restructuring act sec_3201 e 112_stat_734 sec_6015 was also given retroactive effect to the extent that it was made applicable to any liability for tax arising after date and to any liability for tax arising on or before such date but remaining unpaid as of date see restructuring act sec_3201 112_stat_740 whereas sec_6013 had offered only a single avenue of relief based on a spouse’s lack of knowledge or reason to know of a substantial_understatement sec_6015 authorizes three types of relief subsection b provides a form of relief available to all joint filers and similar to but less restrictive than that previously afforded by sec_6013 subsection c permits a taxpayer who has divorced or separated to elect to have his or her tax_liability calculated as if separate returns had been filed subsection f confers discretion upon the commissioner to grant equitable relief based on all facts and circumstances in cases where relief is unavailable under subsection b or c subsections a e and g of sec_6015 address general and procedural aspects relating to the operation of the section and the role therein to be played by this court and by the commissioner portions of these subsections relevant to the present matter are set forth below sec_6015 relief from joint_and_several_liability on joint_return a in general --notwithstanding sec_6013 d -- an individual who has made a joint_return may elect to seek relief under the procedures prescribed under subsection b and if such individual is eligible to elect the application of subsection c such individual may in addition to any election under paragraph elect to limit such individual’s liability for any deficiency with respect to such joint_return in the manner prescribed under subsection c any determination under this section shall be made without regard to community_property_laws e petition for review by tax_court --- in general --in the case of an individual who elects to have subsection b or c apply-- a in general --the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed during the 90-day period beginning on the date on which the secretary mails by certified or registered mail a notice to such individual of the secretary’s determination of relief available to the individual notwithstanding the preceding sentence an individual may file such petition at any time after the date which is months after the date such election is filed with the secretary and before the close of such 90-day period notice to other spouse ---the tax_court shall establish rules which provide the individual filing a joint_return but not making the election under subsection b or c with adequate notice and an opportunity to become a party to a proceeding under either such subsection g regulations ---the secretary shall prescribe such regulations as are necessary to carry out the provisions of this section including-- regulations providing the opportunity for an individual to have notice of and an opportunity to participate in any administrative_proceeding with respect to an election made under subsection b or c by the other individual filing the joint_return additionally the restructuring act directed the secretary to develop within days from the date of enactment a form for use by taxpayers in applying for relief under sec_6015 see restructuring act sec_3201 112_stat_740 - - to date this court has established rules through which specify procedures relating to actions under sec_6015 rule addresses the participation of the nonelecting spouse paragraph a requires the commissioner to serve notice of the filing of a petition under sec_6015 on the nonelecting spouse and paragraph b gives the nonelecting spouse days in which to file a notice of intervention with the court the secretary has also developed form_8857 for the making of a sec_6015 election but has not issued any regulations pursuant to sec_6015 il contentions of the parties the primary basis for thomas’ objection to respondent’s motion for entry of decision is that sec_6015 alters prior_law and gives the nonelecting spouse a right to litigate in this court after a decision by the commissioner to grant relief under sec_6015 or c to the electing spouse thomas maintains that in providing the nonelecting spouse opportunity to become a party to a proceeding under sec_6015 sec_6015 confers upon the nonelecting spouse means to challenge such a grant in this court thomas finds in sec_6015 a congressional intent that the nonelecting spouse become a full player in the process of determining innocent spouse relief such that each of three parties now has rights to fully litigate such issues according to thomas a contrary view which deprives the nonelecting spouse of the chance to vindicate his or her position renders hollow the statutorily mandated opportunity to become a party thomas further asserts that he was denied an opportunity to meaningfully participate in the administrative process as is required under sec_6015 accordingly thomas’ alternative position is that the court should order reconsideration by respondent with additional input from thomas of judith’s entitlement to sec_6015 relief conversely respondent and judith contend that the restructuring act does not confer upon the nonelecting spouse an independent right to litigate or contest a grant of relief under sec_6015 to the electing spouse respondent first asserts that the provisions of sec_6015 are inapplicable in the case of an existing judicial proceeding before the court pursuant to sec_6213 moreover with respect to those instances where sec_6015 applies respondent and judith argue that interpreting the section to afford to the nonelecting spouse an independent litigation right would contravene congressional intent to make innocent spouse relief easier to obtain they further maintain because sec_6015 specifies that a petition to the tax_court may be filed by the electing spouse after a determination of available relief by the secretary or failure to rule that this court has jurisdiction under the -- - section only over denials of relief or disputes between the commissioner and the electing spouse regarding such relief ie partial denials hence their position is that since the nonelecting spouse has no right to raise the issue in this court if relief is granted prior to a petition by the electing spouse an anomalous result is created if the nonelecting spouse is permitted to pursue litigation simply because the issue was settled after suit was filed but before trial with respect to sec_6015 both respondent and judith aver that any right to participate afforded to thomas thereby was not violated in addition respondent maintains that the section has no applicability to the matter at hand because the decision to grant relief was made not in an administrative_proceeding but in settlement of a pending court_proceeding we conclude for the reasons explained below that concerns raised by promulgation of the restructuring act counsel us to deny respondent’s motion for entry of decision til interpretation and application as indicated above the ultimate issue in this case is whether thomas’ objection is a sufficient basis for denial of respondent’s motion in addressing this question we must determine what bearing if any the restructuring act has on the right of a nonelecting spouse to litigate a grant of sec_6015 relief to the electing spouse -- - under present law there exist at least two jurisdictional bases upon which this court may review a claim for relief from joint_and_several_liability such a claim may be raised as an affirmative defense in a petition for redetermination of a deficiency filed pursuant to sec_6213 see butler v commissioner t c __ ___ -s slip op pincite charlton v commissioner t c __ __ s- slip op pincite in a deficiency proceeding we may take into account all facts and circumstances relevant to ascertaining the correct amount of the deficiency including affirmative defenses see sec_6213 and sec_6214 butler v commissioner supra at slip op pincite 92_tc_776 85_tc_527 innocent spouse relief has traditionally been so characterized as an affirmative defense and passage of the restructuring act has not negated our authority to hear it as such see butler v commissioner supra at slip op pincite subseguent to the statute’s enactment we held in butler v commissioner supra at slip op pincite our authority to review petitioner’s affirmative defense that he or she is entitled to innocent spouse treatment is governed by our general jurisdiction to consider any issue which affects the deficiency before us a spouse or former spouse may therefore elect to seek relief from joint_and_several_liability by pleading the issue in a petition for redetermination of a deficiency a second basis upon which we may exercise jurisdiction to decide entitlement to relief from joint_and_several_liability is that established in sec_6015 this provision enables an electing spouse to petition for review of an administrative determination regarding relief or failure to rule as a stand alone matter independent of any deficiency proceeding see fernandez v commissioner 1t c slip op pincite here judith’s claim for innocent spouse relief was raised as an amendment to petitioners’ original petition for deficiency redetermination although no subsequent filing was made to substitute a claim for relief under sec_6015 for the sec_6013 claim the parties apparently assumed that the issue was still properly before the court in such circumstances we treat judith’s request for relief under sec_6015 as an amendment to the petition seeking our review of her entitlement under the new statute see charlton v commissioner supra at slip op pincite we thus consider her claim within the framework of our traditional deficiency jurisdiction as a threshold matter we note that all concessions including stipulated settlement agreements are subject_to the -- - court’s discretionary review and may be rejected in the interests of justice 67_tc_599 we further observe that the enactment of sec_6015 including the creation of a stand alone proceeding in sec_6015 has injected into this calculus considerations not present when cases such as 37_f3d_1393 9th cir garvey v commissioner tcmemo_1993_354 and himmelwright v commissioner tcmemo_1988_114 were decided principally we believe that the interests of justice would be ill served if the rights of the nonelecting spouse were to differ according to the procedural posture in which the issue of relief under sec_6015 is brought before the court identical issues before a single tribunal should receive similar treatment for this reason we cannot summarily dispose_of the instant matter on the grounds of the above- mentioned cases involving sec_6013 without addressing whether a nonelecting spouse would be afforded additional rights in a sec_6015 proceeding and whether to extend any such rights to the present proceeding as well in the context of a stand alone proceeding the right to which the nonelecting spouse is entitled by the terms of sec_6015 is an opportunity to become a party however because this statutory phrase is undefined any conclusion regarding what it entails must be based upon a probing of congressional intent while legislative_history is unenlightening the only statement in the conference_report accompanying the restructuring act which addresses the nonelecting spouse’s role as a party before this court discusses a rule not enacted see h conf rept pincite the statutory framework surrounding sec_6015 offers guidance sec_6015 is structured so that administrative consideration or failure to rule will precede any court action when innocent spouse status is raised ina stand alone petition sec_6015 in turn contemplates an opportunity for the nonelecting spouse to participate at the administrative level sec_6015 then speaks of a similar chance for participation should the matter move from an administrative to a judicial forum hence as a general premise we believe that these sections when read together reveal a concern on the part of the lawmakers with fairness to the nonelecting spouse and with providing him or her an opportunity to be heard on innocent spouse issues presumably the purpose of affording to the nonelecting spouse an opportunity to be heard first in administrative proceedings and then in judicial proceedings is to ensure that innocent spouse relief is granted on the merits after - - taking into account all relevant evidence after all easing the standards for obtaining relief is not equivalent to giving relief where unwarranted while we do not have before us a case for determining the precise contours of the rights granted to a nonelecting spouse under sec_6015 we are satisfied that sec_6015 was intended to confer some participatory entitlement beyond the complete absence thereof condoned in estate of ravetti v united_states supra garvey v commissioner supra and himmelwright v commissioner supra thus until such rights are more explicitly defined in appropriate cases we will refrain from following a rule that could lead to an anomaly in the court’s treatment of innocent spouse issues we will instead effectuate the general concern for fairness and merited relief evidenced in the statute by permitting thomas his day in court we further note that our disposition makes it unnecessary to reach thomas’s alternative contention to reflect the foregoing an order denying respondent’s motion will be issued
